Citation Nr: 1626551	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1976 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Paul, Minnesota.

This matter was before the Board in April 2014, when it was remanded for additional development and consideration.  It now returns for appellate review.

In April 2014, the Board noted that the Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied in October 2001 and April 2005 rating decisions.  As such, the RO adjudicated the issue as whether new and material evidence had been receiveded to reopen the claim.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C F R § 3 156(c)(1).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.

After the October 2001 and April 2005 rating decisions, the RO received service personnel records in June 2009 and in-patient hospitalization records from Fort Leonard Wood in October 2010.  These service records are relevant to the Veteran's psychiatric claim.  Therefore, 38 C F R § 3.156(c) (2015) applies, the October 2001 rating decision is not final, and the claim is for reconsideration on the merits.

Also, as in the April 2014 Board remand, the Veteran's claim for entitlement to service connection for a psychiatric disorder has been characterized broadly, to include any psychiatric disorder that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that an acquired psychiatric disorder, currently diagnosed as bipolar II disorder, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as bipolar II disorder, have been met.  38 U.S.C.A. §§ 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for an acquired psychiatric disability.  This represents a complete grant of the issue on appeal.  Thus, any deficiency in VA's compliance with the duties to notify and assist with respect to this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Initially, the Board notes the Veteran had multiple psychiatric diagnoses during the pendency of his claim.  Diagnoses provided in VA treatment records include an August 2008 VA treatment record, which noted a diagnosis of bipolar II disorder.  A September 2008 VA treatment recorded noted an impression of bipolar, mixed.  A March 2009 VA treatment recorded documented an impression of bipolar depressed.  An April 2009 VA treatment record diagnosed bipolar depressed with situational exacerbating factors.  A July 2009 VA treatment record diagnosed bipolar disorder.  An August 2009 VA treatment record diagnosed bipolar disorder and another August 2009 VA treatment record noted bipolar, depressed.  A June 2010 VA treatment record noted an impression of bipolar, depressed, partial remission.  A June 2013 VA treatment record diagnosed bipolar II disorder.

VA treatment records including in December 2009, February 2010, March 2010, May 2010, August 2010, September 2010, October 2010, April 2011, May 2011, December 2011 and March 2012 noted bipolar disorder and panic with agoraphobia.  

VA treatment records including in January 2009, April 2009, June 2009, August 2009, January 2010, March 2010, July 2010, August 2010, October 2010, January 2011, March 2011, May 2011 VA, July 2011, November 2011, March 2012 and July 2012, noted that active problems included bipolar II disorder and depressive disorder, unspecified.  VA treatment records including in November 2012, November 2013, December 2013, January 2014, March 2014, April 2014, May 2014, June 2014, and August 2014 noted that active problems included bipolar II disorder, depressive disorder, unspecified and unspecified episodic mood disorder.

Other medical records have provided additional psychiatric diagnoses.  Such include a September 2011 private examination report , which diagnosed major depression, recurrent, moderate to severe in degree with marked anxiety.  A February 2012 medical record received from the Social Security Administration noted major psychiatric issues including bipolar, depression and anxiety with suicidal tendencies.

Also of record are several VA mental disorder examination reports.  A December 2009 VA mental disorders VA examiner diagnosed bipolar disorder, currently depressed, and panic disorder.  An August 2014 VA mental disorder examination report diagnosed unspecified bipolar disorder and a history of polysubstance abuse, in remission.  

Most recently, a February 2015 VA examination report diagnosed bipolar II disorder and unspecified personality disorder.  The February 2015 VA examiner, as part of the nexus opinion, reported that it was difficult to tease out the differences between the Veteran's bipolar II condition and unspecified personality disorder, as there was some overlap in symptoms.  However, the February 2015 VA examiner noted the Veteran's current psychiatrist had given him a diagnosis bipolar II disorder and this was what he was primarily being treated for at this juncture.  The February 2015 VA examiner reported that her diagnostic assessment agreed that the Veteran's current presentation of symptoms was also consistent with a bipolar II condition.  The February 2015 VA examiner also noted this diagnosis was consistent with the August 2014 VA examination report.  Thus, the Board finds the Veteran has an acquired psychiatric disorder, best characterized and most recently diagnosed as diagnosed bipolar II disorder.

In a March 2009 statement, the Veteran reported he was sexually abused as a child and noted he did have issues at the time of enlistment but he was functional enough to enlist in the Army and to serve his full term.  The Veteran's entrance examination took place in December 1975.  No psychiatric disability of any type was noted on the entrance examination.  Thus, as a psychiatric disorder was not endorsed as a defect or diagnosis upon examination, the presumption of soundness attaches.  Furthermore, no specific disability has been identified by the Veteran, or a clinician to clearly and unmistakably pre-exist service based on objective evidence.  Notably, the evidentiary standard of clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, and is undebatable.  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  Thus, based on the evidence of record, the Board finds that there is not clear and unmistakable evidence of an acquired psychiatric disability pre-existing service.  Therefore, the first prong necessary to rebut the presumption of soundness has not been met.  As such, discussion of the second prong (i.e. clear and unmistakable evidence of no aggravation of a pre-existing acquired psychiatric disability during service) is rendered moot.

As the presumption of soundness on entrance to service has not been rebutted, the Veteran's claim may not be considered on the basis of aggravation of a pre-existing disability.  Rather, the claim must be considered solely on a direct-incurrence basis. 

The Board finds the Veteran's service treatment records do reflect psychiatric problems.  Specifically, a July 21, 1978 service treatment record reported in part, the Veteran talked in the secondary person or to a second person, had suicidal ideation, felt he was out of control of his thoughts, and had feelings of worthlessness.  A July 22, 1978 service treatment record stated, in part, that the Veteran was admitted last night for agitation and noted the Veteran had blackouts since age of 19 years old, which occurred whenever people stressed him and caused him to feel threatened.   The service treatment record further reported, in part, the Veteran had marital difficulties increasing over the past two weeks and the blacking out phenomena occurred in the past days, and was associated with wild, violent behavior.  The service treatment record also stated in the past two nights the Veteran had seen faces of people from his past telling him he would have to kill himself to get away from them.  Finally, the service treatment record noted, that yesterday, the Veteran heard a person's voice speaking his thoughts and he felt it was forcing him to speak and act.  A July 24, 1978 service treatment recorded not the Veteran was discharged and provided a final impression of situational maladjustment pathological intoxication.  

The Veteran's service personnel records also reflect both commendations and disciplinary actions.  The Veteran's commendations include a September 1978 letter of commendation for the Veteran's performance on a skill qualification test, which praised his concerted efforts and professional enthusiasm which contributed significantly to the successful accomplishment of the "hands on" component of the examination.  A December 1980 letter of appreciation is also of record which recognized the Veteran's outstanding support of the Enlisted Records Branch during a specific period.  However, an August 1981 Article 15 for possession of marijuana is also of record.  Thus, the Veteran's service records do indicate the existence of some difficulties while in service.  

In July 2009 the Veteran's brother, and sister submitted statements.  The Veteran's sister, D. H., stated that before the Veteran joined the service they had similar character traits; however, when he returned home from service she started recognizing drastic changes in the Veteran's personality.  The Veteran's brother, J. H., stated that after basic training the Veteran was totally changed and engaged in cursing, drinking, smoking, fighting and chasing girls.  The Veteran's siblings are competent to report as to these observable symptoms, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Of record is a December 2009 VA mental disorders examination report which stated, in part, that the Veteran was referred to mental health treatment in service due to marital problems and while the record suggested he was referred for individual sessions, there were no records of further treatment.  The December 2009 VA examination report stated the Veteran did not seek mental health treatment again until 2000 or 2001, thus the examiner found it was less likely as not that the Veteran's bipolar disorder or panic disorder were related to his mental health treatment for martial issues in service or were the result of stress in the military.  

Additional August 2014 and February 2015 mental health examination reports are of record.  However, the August 2014 VA mental disorders examination report did not provide a nexus opinion.  Significantly, the February 2015 VA mental health examination report found the bipolar II disorder was at least as likely as not incurred in and or was caused by the claimed in-service injury, event, or illness.  The February 2015 VA examiner, noted in part, the Veteran experienced significant childhood abuse, but found there was no evidence of a diagnosed bipolar II disorder prior to the Veteran's military experience as his enlistment Report of Medical History did not indicate any mental health problems.  The February 2015 VA examiner found the Veteran's personnel record was consistent with someone with a bipolar condition as there were many letters of commendation for the excellence of his performance as well as records of Article 15 and/or disciplinary comments, as he engaged in erratic behavior consistent with bipolar mental health symptoms when serving in the military.  The February 2015 VA examiner also cited to the July 1978 in-patient hospitalization as evidence of one of the Veteran's major depressive episodes of the bipolar symptoms that occurred in the military and noted that frequently such is diagnosed as "situational maladjustment" as the condition presents differently over time depending on the presenting mood and disruptive behavior. 

The December 2009 VA mental disorders examination report tends to weigh against the claim.  However, the December 2009 VA mental disorders examination report was conducted prior to the receipt of additional relevant service records as noted above.  Thus, the December 2009 VA mental disorders examination report examiner's opinion was predicated, at least in part, on inaccurate and incomplete facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In weighing the evidence, the Board finds the February 2015 VA mental disorders examination report probative as the nexus opinion was based on a detailed rationale which demonstrated a thorough review of all the evidence of record.  Furthermore, the Board finds the Veteran's July 2009 siblings statements regarding the onset of the Veteran's symptoms pertaining to his psychiatric problems to be credible and they are accorded significant evidentiary weight.  

Accordingly, when reasonable doubt is resolved in the Veteran's favor, the Board finds that service connection is warranted for an acquired psychiatric disorder, currently diagnosed as bipolar II disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection an acquired psychiatric disorder, currently diagnosed as bipolar II disorder, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


